DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9-9-2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on 9-9-2021 have been fully considered by the Examiner and are addressed in the instant Office Action.
Claim 4 is cancelled.
Claims 1, 3, and 5-7 are amended.
Claims 1, 3, and 5-7 are pending and rejected as explained in the instant Office Action below.

Response to Arguments
Applicant's arguments filed 9-9-2021 have been fully considered but they are not persuasive. In particular, the Applicant’s arguments appear to be directed towards the amendments to the claims, which have altered the scope of the claims, and are addressed in the instant Office Action.
Please see the official reasoning below. 

Regarding the 112(a) rejections, the 112(a) rejections in the most recent previous Office Action have been updated based on the amendments to the claims. 
The Applicant’s arguments on pages 7-8 are acknowledged. However, the current invention is directed towards manipulating the headlights to create specific light blocking areas with respect to extremely precise angles, as seen in the Figures of the original disclosure as filed. The current specification does not appear to sufficiently describe how these precise angles of the light blocking areas are achieved with respect to known physical properties of light particles, such as the diffusion of light. 
Furthermore, regarding the Applicants arguments discussing “high beams” and “low beams”, the Examiner asserts that “low-beams” can still create glare for a preceding vehicle. The fact that “high beams” exacerbate the glare in comparison to “low beams” does not sufficiently illustrate how the diffusion of light particles are controlled by the claimed invention and how the precise light blocking areas are achieved. The existence of “high beams” and “low beams” does not sufficiently explain how the current invention creates precise angles using “specific patterns” of light emitting elements. 
The Applicant’s arguments are not persuasive and the 112(a) rejections are maintained. 

The 112(b) rejections directed towards the claim language “unit” have been withdrawn in view of the amendments to the claims. 

Regarding the 103 rejections, and the Applicant’s arguments directed towards the prior art Seki on page 10, the Examiner notes that Seki expressly teaches determining the locations of the front end and the rear end rear end of the preceding vehicle in order to provide the resulting light blocking area, see at least Fig. 10a and 10b. Therefore, the shape of the light blocking area is specifically dependent 
Regarding the Applicant’s arguments directed towards the prior art Seki on page 11, the Examine notes that Seki teaches determining a boundary angle based on the location of the front end of the preceding vehicle, which anticipates determining this boundary angle for any relative positon of the preceding vehicle. The Examiner notes that Seki also discusses using the light blocking areas with respect to a vehicle in an adjacent lane as seen in para.[0075] of Seki. Therefore, Seki still anticipates a situation where the preceding vehicle is to the left of the own vehicle and the right side compensation is made larger with respect to the left side of the front end of the preceding vehicle that is visible. Similarly, Seki anticipates a situation where the preceding vehicle is to the right of the own vehicle and the left side compensation is made larger with respect to the right side of the front end of the preceding vehicle that is visible. 
The Examiner acknowledges that Seki does not expressly teach using both left and right compensation beyond both ends of the rear end of the preceding vehicle. However, this aspect is fully taught by Yamazaki. Since both Seki and Yamazaki are direct towards preventing glare to a preceding vehicle, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify both Seki and Yamazaki in order to prevent glare from affecting a preceding vehicle.
Regarding claims 3 and 5-7, these claims are rejected for reasons similar to the rejection of claim 1, which is rejected over Seki in view of Yamazaki for at least the reasons set forth in the arguments above and the instant office action. 
The Applicant’s remaining arguments directed towards the 103 rejections appear to be directed towards the amendments to the claims, which have altered the scope of the claims and are addressed in the instant Office Action. Please see the official reasoning below. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, and 5-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards using mental processes and mathematical formulas/relationships without significantly more. 
Claim 1 recites setting light blocking areas for a headlight based on the location of a preceding vehicle. The steps of claim 1 can be performed by a person observing the preceding vehicle from a window and using mental processes and mathematical formulas/relationships to determine the light blocking areas that will be set for the headlight. 
This judicial exception is not integrated into a practical application because all of the claimed steps occur within the processor, including the recited “setting” of the “light blocking areas”. The light blocking areas are determined and “set” within the processor, wherein the claim does not recite any physical elements to control the headlights to physically project the “light blocking areas”. The claim merely recites using the relative position of the preceding vehicle to “set” the “light blocking areas”, which can be done by a person using mental processes and a “pen and paper” method. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Claim 1 recites additional elements such as the “processor” and the “non-transitory computer readable medium”. However, these additional elements merely encompass generic computers and/or generic components that are claimed in a generic manner such that the additional elements amount to no more than mere instructions to apply the judicial exception. Accordingly, the additional elements do not 
The dependent claims 3, and 5-7 recite steps of “setting” the light blocking areas and using various mathematical formulas/relationships to determine the light blocking areas. Similar to claim 1, claims 3, and 5-7 cane be performed by a person using mental processes and a pen and paper method to determine the various “light blocking areas”. Furthermore, claims 3 and 5-7 do not recite any do not recite any physical elements that are controlled in order to physically project the light blocking areas. Therefore, this judicial exception is not integrated into a practical application because all of the claimed steps occur within the processor. The dependent claims do not cure the deficiencies of claim 1 and are also directed towards the abstract idea of using metal processes to perform mathematical operations without significantly more. 

The claims are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, and 5-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
left compensation light blocking area positioned on a left side of the pre-compensation light blocking area” and “right compensation light blocking area positioned on a  right side of the pre-compensation light blocking area” with respect to a “wider” amount, especially with respect to physically projecting the respective light blocking areas recited above.
The current specification fails to disclose how to physically project the specific “pre-compensation light blocking area”, the “left compensation light blocking area positioned on a left side of the pre-compensation light blocking area” and the “right compensation light blocking area positioned on a right side of the pre-compensation light blocking area” that is “wider”. In particular, light diffuses in all directions and the original disclosure as filed does not provide adequate written description that describes how to physically provide the above light blocking areas. Paragraph [0014] of the current specification states that certain light emitting elements are shutoff in “specific patterns” to achieve the recited light blocking areas, however, the current specification does not disclose any information or examples that demonstrate how these results are achieved using “specific patterns”. Furthermore, the original disclosure as filed fails to disclose what “specific patterns” are required to achieve the specific light blocking areas. It appears that merely “shutting off” certain light emitting components would not achieve the intended result since the remaining activated light emitting components would still be radiating light. Furthermore, para.[0048] of the original disclosure as filed teaches using a “mask” to achieve the specific light blocking area. However, original disclosure as filed does not define what the “mask” is and how a “mask” is manipulated with respect to a headlight in order to achieve the specific light blocking areas.

Simply stated, describing a function only by the results fails to disclose how the results of generating specific light blocking areas are obtained. It is noted that the current specification does not satisfy the written description requirement under 112(a) by merely stating that one of ordinary skill in the art could devise an algorithm/process to perform the specialized recited functions of generating specific light blocking areas as recited in the claims. 
In order to satisfy written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Any claims dependent upon claim 1 are rejected for similar reasons as set forth in the rejection(s) above. 

Claims 1, 3, and 5-7 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 1, the original disclosure as filed does not appear to provide a sufficient disclosure that enable one of ordinary skill to determine and generate the “left compensation light blocking area positioned on a left side of the pre-compensation light blocking area” and “right compensation light blocking area positioned on a right side of the pre-compensation light blocking area” with respect to a “wider” amount, especially with respect to physically projecting the respective light blocking areas recited above.
pre-compensation light blocking area”, the “left compensation light blocking area positioned on a left side of the pre-compensation light blocking area” and the “right compensation light blocking area positioned on a right side of the pre-compensation light blocking area” that is “wider”. In particular, light diffuses in all directions and the original disclosure as filed does not provide adequate written description that describes how to physically provide the above light blocking areas. Paragraph [0014] of the current specification states that certain light emitting elements are shutoff in “specific patterns” to achieve the recited light blocking areas, however, the current specification does not disclose any information or examples that demonstrate how these results are achieved using “specific patterns”. Furthermore, the original disclosure as filed fails to disclose what “specific patterns” are required to achieve the specific light blocking areas. It appears that merely “shutting off” certain light emitting components would not achieve the intended result since the remaining activated light emitting components would still be radiating light. Furthermore, para.[0048] of the original disclosure as filed teaches using a “mask” to achieve the specific light blocking area. However, original disclosure as filed does not define what the “mask” is and how a “mask” is manipulated with respect to a headlight in order to achieve the specific light blocking areas.
Looking to the Wands factors, specifically with regards to the nature of the invention, the state of the prior art, and the level of predictability of the art, the current invention is directed towards an automatic vehicle control system, which requires a clear understanding of how specific data is processed in order to perform specific automatic functions. 
The nature of the invention is attempting to implement a specific system configuration with specific system components as a new way to perform automatic light blocking control of a vehicle’s headlight system. 

With regards to the level of one of ordinary skill in the art, the Examiner asserts that one of ordinary skill in the art of automatic vehicle control would understand fundamental concepts based on known methods and techniques. However, one of ordinary skill in the art requires a minimum amount of information to perform unconventional and/or innovative steps directed towards improving or advancing the evolution of a known automatic vehicle control system in a specific manner. The current specification merely recites an end result of generating specific light blocking areas without disclosing the unconventional and/or innovative steps required for one of ordinary skill in the art to achieve the end result. Therefore, the current specification is not sufficient for one of ordinary skill in the art to make and use the invention as claimed above. 
With regards to the lack of direction provided by the inventor, the inventor does not disclose the required steps and information in the current specification for one of ordinary skill in the art to make and use the invention as claimed. Therefore, one of ordinary skill in the art at the time of the 
With regards to the existence of working examples,  working examples of the missing steps and missing information of generating specific light blocking areas have not been found in any known prior art or known teachings, including the current specification itself. Therefore, it appears that the current specification and the known prior art does not provide at least one working example to perform the recited steps of the claims and to make and use the invention as claimed above. 
With regards to the quantity of experimentation needed to make or use the invention based on the content of the disclosure, the current specification does not disclose the required steps and information as set forth in the Wands factors outlined above. With respect to the Wands factors outlined above, one of ordinary skill in the art would have to perform an unknown number of experiments using estimation and conjecture to accommodate for the deficiencies of the current specification. The deficiencies of the current specification amount to gaps in the teachings required to make and use the current invention as claimed. One of ordinary skill in the art is left to guess the missing steps and missing information in order to perform the recited steps of the current claims and to achieve the intended results of the current invention. 
Therefore, for at least the reasons set forth in the rejection above, the Examiner asserts that one of ordinary skill in the art would have to perform excessive experimentation to make or use the invention based on the content of the disclosure.
For the purposes of examination only, the Examiner has interpreted that the teachings of the prior art encompasses the claim language as applied in the rejections of the instant Office Action. Please see the official reasoning in the Office Action below. 
Any claims dependent upon claim 1 are rejected for similar reasons as set forth in the rejection(s) above. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the claims language “a difference angle calculated by subtracting” is unclear and renders the claim language ambiguous. 
	In particular, it is unclear what claim element “subtracting” is modifying. It is unclear what claim elements are being subtracted. For example it is unclear if the difference angle is the result of subtracting a first angle with another claim element, or if the difference angle is a result of subtracting two different angles. 
For the purposes of examination only, the Examiner has interpreted this to mean any angle formed as a difference between the angle and at least one arbitrary reference line. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Seki (US Publication No. 2013/0242100) in view of Yamazaki (US Publication No. 2012/0206043).
Regarding claim 1, Seki teaches a processor (see at least para.[0076], Seki teaches “The system controller 11 can include a computer system include a central processing unit”); 
a non-transitory computer-readable medium (see at least para.[0076], Seki teaches “a read-only memory (ROM), a random access memory (RAM) and the like”); 
and a set of computer-executable instructions stored on the non-transitory computer readable storage medium (see at least para.[0076], Seki teaches “a read-only memory (ROM), a random access memory (RAM) and the like”, which anticipates having coded instructions stored on the memory) that cause the processor to:
a control apparatus for a headlight of an own vehicle (see at least para.[0002-0152] and Fig. 1-24 of Seki, wherein the entirety of the specification is directed towards controlling a headlight system to provide a shading area to a forward vehicle), comprising: 
detect a rear end of a preceding vehicle (see at least para.[0028], Seki teaches detecting the rear of a forward vehicle); 
set a light blocking area, which includes the rear end of the preceding vehicle, within a light illumination area of the headlight (see at least para.[0029] and [0044] and Fig. 8b, Seki teaches determining a shading area , which anticipates the recited “light blocking area”), the light blocking area comprising: 
a pre-compensation light blocking area that excludes illumination of the rear end of the preceding vehicle (see at least para.[0099-0110] and Fig.8, Seki teaches block light to the rear end of a preceding vehicle); 
a left compensation light blocking area positioned on a left side of the pre-compensation light blocking area and excludes illumination of an area to a left side of the rear end of the preceding vehicle, such that a spreading extent of the light blocking area on the left side of the rear end of the preceding vehicle is increased by the left compensation light blocking area (see at least para.[0045], [0098], [0113-0119], and [0123-0124], and Fig.9-12 Seki teaches determining a shading area that extends beyond the rear end of the preceding vehicle for a situation where the preceding vehicle turns left, wherein the shading area on the rear end of the proceeding vehicle is increased to compensate for the turning vehicle); 
and a right compensation light blocking area positioned on a right side of the pre-compensation light blocking area and excludes illumination of an area to a right side of the rear end of the preceding vehicle, such that the spreading extent of the light blocking area on the right side of the rear end of the preceding vehicle is increased by the right compensation light blocking area (see at least para.[0045], [0098], [0113-0119], and [0123-0124], and Fig.9-12 Seki teaches determining a shading area that extends beyond the rear end of the preceding vehicle for a situation where the preceding vehicle turns right, wherein the shading area on the rear end of the proceeding vehicle is increased to compensate for the turning vehicle), 
wherein either the left compensation light blocking area (see at least para.[0045], [0098], [0113-0119], and [0123-0124], and Fig.9-12 Seki teaches determining a shading area that extends beyond the rear end of the preceding vehicle for a situation where the preceding vehicle turns left), 
and the right compensation light blocking area are varied depending on a lateral position of the preceding vehicle relative to the own vehicle (see at least para.[0045], [0098], [0113-0119], and [0123-0124], and Fig.9-12 Seki teaches determining a shading area that extends beyond the rear end of the preceding vehicle for a situation where the preceding vehicle turns right, wherein the compensation amount is based on the relative position of the preceding vehicle), 
in response to the preceding vehicle being positioned on a right side of the own vehicle and left compensation light blocking area is greater than the right compensation light blocking area (see at least para.[0045], [0098], [0113-0119], and [0123-0124], and Fig.9-12 Seki teaches determining a shading area that extends beyond the rear end of the preceding vehicle for a situation where the preceding vehicle turns left or right, wherein the spreading extent is wider on the side where the front of the vehicle is present is wider in order to compensate for the additional portions of the front of the vehicle present in the illumination area of the headlights, wherein a compensation light blocking area of the headlight for the opposite side of the preceding vehicle is equal to zero or nearly zero. Therefore, Seki anticipates for a situation where the vehicle ahead is on the right side of the own vehicle, and the extra compensation is required for the left light blocking area. Also, see at least para.[0075], Seki teaches performing similar light blocking areas for a lane adjacent to the own vehicle), 
in response to the preceding vehicle being positioned on a left side of the own vehicle and right compensation light blocking area is greater than the left compensation light blocking area (see at least para.[0045], [0098], [0113-0119], and [0123-0124], and Fig.9-12 Seki teaches determining a shading area that extends beyond the rear end of the preceding vehicle for a situation where the preceding vehicle turns left or right, wherein the spreading extent is wider on the side where the front ,
Seki does not expressly teach the step that concurrently varies both the left and right sides of the pre-compensation light blocking area that extend beyond the rear of the vehicle ahead of the own vehicle. 
However, Yamazaki teaches using both left and right compensation light blocking areas depending on a lateral position of the preceding vehicle relative to the own vehicle (see at least para.[0022-0040] and Fig. 6-7, Yamazaki teaches providing both left and right compensation light blocking areas for an own vehicle depending on a lateral position of the preceding vehicle relative to the own vehicle).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art the time of the invention to perform the step that varies both the left compensation light blocking and the right compensation light blocking area depending on a lateral position of the preceding vehicle relative to the own vehicle wherein the compensation is wider on the side with where the front of the preceding vehicle is present since Seki expressly teaches that it is essential to provide additional compensation for the front of the end of the preceding vehicle in order to prevent glare to the preceding vehicle driver as seen in at least para.[0045], [0098], [0113-0119], and [0123-0124], and Fig.9-12 of Seki, and Yamazaki teaches it is required to compensate for both sides of the preceding vehicle to prevent glare to the driver of the preceding vehicle in at least para.[0009] of Yamazaki.


Regarding claim 3, Seki teaches the preceding vehicle is running straight in a same direction as the own vehicle and is present on one side in a lateral direction of the own vehicle (see at least para.[0028] and [0114], Seki teaches determining the direction and position of the preceding vehicle, which anticipates, but is not limited to,  the location of the preceding vehicle travelling in a same direction as the own vehicle and positioned on one side of the own vehicle in a lateral direction. Also, see at least para.[0098-0112] and [0144], and Fig. 8a and 8b, Fig. 10a and 10b, and Fig. 17a and 17b, Seki teaches the values of the left and right boundaries, wherein the shading areas are calculated with respect to the locations of the rear lights of the forward vehicle and are compensated to extend beyond the detected locations of the rear lights of the forward vehicle, and a compensation light blocking area for the opposite side of the preceding vehicle is equal to zero or nearly zero. Also, see at least para.[0113-0119] and Fig. 10a and 10b and Fig. 11, Seki teaches extending the light shading area beyond the front end of the forward vehicle, wherein the forward vehicle is in a lateral direction with respect to the subject vehicle, where the forward vehicle is turning with respect to the subject vehicle), 
the light blocking area is set such that the spreading extent of the light blocking area to the left or right sides of the rear end is wider on the opposite side as viewed from the own vehicle (see at least para.[0045], [0098], [0113-0119], and [0123-0124], and Fig.9-12 Seki teaches determining a shading area that extends beyond the rear end of the preceding vehicle for a situation where the preceding vehicle turns left or right, wherein the spreading extent is wider on the side where the front of the vehicle is present is wider in order to compensate for the additional portions of the front of the 
Seki does not expressly indicate concurrently using both left and right compensation light blocking areas. 
However, Yamazaki teaches using both left and right compensation light blocking areas for a preceding vehicle running straight in a same direction as the own vehicle and is present on one side in a lateral direction of the own vehicle, see at least para.[0022-0040] and Fig. 6-7, Yamazaki teaches providing both left and right compensation light blocking areas for a preceding vehicle that is traveling in the same direction as the own vehicle and positioned on one side of the own vehicle in a lateral direction, which anticipates a situation where the preceding vehicle is travelling straight.
Therefore, it would have been prima facie obvious for one of ordinary skill in the art the time of the invention to perform the step of varying both the left compensation light blocking and the right compensation light blocking area depending on a lateral position of the preceding vehicle relative to the own vehicle wherein the compensation is wider on the side with where the front of the preceding vehicle is present since Seki expressly teaches that it is essential to provide additional compensation for the front of the end of the preceding vehicle in order to prevent glare to the preceding vehicle driver as seen in at least para.[0045], [0098], [0113-0119], and [0123-0124], and Fig.9-12 of Seki, and Yamazaki teaches it is required to compensate for both sides of the preceding vehicle to prevent glare to the driver of the preceding vehicle in at least para.[0009] of Yamazaki.
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Seki with the teachings of Yamazaki to have a pre-compensation light blocking area simultaneously compensated by the left and right compensation light blocking areas in order to prevent glare to a driver in a preceding vehicle, as recognized by Yamazaki in para.[0009].

the spreading extent of each of the right and left compensation light blocking areas is calculated based on a difference angle calculated by subtracting a first angle formed between a travel  direction of the own vehicle and a direction of a front end of the preceding vehicle as viewed from the own vehicle formed between the travel direction of the own vehicle and a direction of the rear end as viewed from the own vehicle (see at least para.[0113-0119] and Fig. 10a and 10b, Seki teaches calculating an angle with respect to the center rear of the forward vehicle and the front end of the forward vehicle, and also teaches detecting an angle with respect to the front end of the forward vehicle and the direction of travel, wherein the difference between the direction of travel and the front end of the forward vehicle generates the AR angle seen on Fig. 10b. Therefore, Seki anticipates calculating an angle with respect to the reference line of a headlight of the subject vehicle and an angle formed by the center rear of the forward vehicle as seen in the angle calculation of the forward vehicle speed).

Regarding claim 6, Seki anticipates in response to the difference angle having a positive value, the spreading extent of the right compensation light blocking area is increased by an absolute value of the angle (see at least para.[0099-0101] and Fig. , Seki teaches each of the calculated angles are calculated with respect to positive and negative values according to angle measurement with respect to the subject vehicle, where in any angle generated with respect to the right side of the subject vehicle will be a positive value. Also, see at least para.[0098-0112] and [0144], and Fig. 8a and 8b, Fig. 10a and 10b, and Fig. 17a and 17b, Seki teaches the values of the left and right boundaries, wherein the shading area are calculated with respect to the locations of the rear lights of the forward vehicle and are compensated to extend beyond the detected locations of the rear lights of the forward vehicle. Also, see at least para.[0113-0119] and Fig. 10a and 10b and Fig. 11, Seki teaches extending the light shading area , 
and in response to the difference angle having a negative value, the spreading extent of the left compensation light blocking area is increased by an absolute value of the angle (see at least para.[0099-0101] and Fig.8a and 8b, Seki teaches each of the calculated angles are calculated with respect to positive and negative values according to angle measurement with respect to the subject vehicle, where in any angle generated with respect to the left side of the subject vehicle will be a negative value. Also, see at least para.[0098-0112] and [0144], and Fig. 8a and 8b, Fig. 10a and 10b, and Fig. 17a and 17b, Seki teaches the values of the left and right boundaries, wherein the shading area are calculated with respect to the locations of the rear lights of the forward vehicle and are compensated to extend beyond the detected locations of the rear lights of the forward vehicle. Also, see at least para.[0113-0119] and Fig. 10a and 10b and Fig. 11, Seki teaches extending the light shading area beyond the front end of the forward vehicle as the angle of the forward vehicle increases with respect to the subject vehicle. Therefore, Seki anticipates adjusting the required angle of the shaded with respect to an absolute value of the calculated angles since the positive or negative clause of any calculated angle merely represents the orientation of the angle with respect to the subject vehicle. Therefore, Seki anticipates the limitations above). 

Regarding claim 7, Seki teaches calculate the left compensation light blocking area or the right compensation light blocking area in response to determining that the preceding vehicle is traveling in a same direction as the own vehicle and positioned on one side of the own vehicle in a lateral direction (see at least para.[0028] and [0114], Seki teaches determining the direction and position of the preceding vehicle, which anticipates, but is not limited to,  the location of the preceding vehicle travelling in a  same direction as the own vehicle and positioned on one side of the own vehicle in a 
Seki does not expressly indicate concurrently using both left and right compensation light blocking areas. 
However, Yamazaki teaches calculating both left and right compensation light blocking areas for a preceding vehicle that is traveling in the same direction as the own vehicle and positioned on one side of the own vehicle in a lateral direction, see at least para.[0022-0040] and Fig. 6-7, Yamazaki teaches providing both left and right compensation light blocking areas for a preceding vehicle that is traveling in the same direction as the own vehicle and positioned on one side of the own vehicle in a lateral direction .
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Seki with the teachings of Yamazaki to have a pre-compensation light blocking area simultaneously compensated by the left and right compensation light blocking areas in order to prevent glare to a driver in a preceding vehicle, as recognized by Yamazaki in para.[0009].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C SMITH whose telephone number is (571)272-9377. The examiner can normally be reached 10:00AM-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.C.S/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665